Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 11/05/2021.
Priority
This application, Pub. No. US 2019/0383821 A1, published 12/19/2019, is a § 371 National Stage of International Patent Application No. PCT/JP2018/005814, filed 02/19/2018, Pub. No. WO 2018/151301 (A1), published 08/23/2018, which claims foreign priority to application JP 2017-028520, filed 02/17/2017. 
Status of Claims
Claims 1-14, 22-28 and 35-42 are currently pending.  Claims 1-42 have been originally pending.  Claims 3, 5-7, 12, 13, 16-18, 23, 27 and 35 have been amended, and Claims 29-34 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 08/16/2019.  Claims 1-28 and 35-42 have been subject to election/restriction requirement mailed 05/14/2021.  Claims 14 and 27 have been amended, and Claims 15-21 have been cancelled, as set forth in Applicant’s amendment filed 11/05/2021.  Claims 1-13, 22-28 and 35-42 are withdrawn from consideration.  Claim 14 is examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The objection to the disclosure is withdrawn in view of Applicant’s amendment of the specification.
II.	The objection to and/or rejections of Claims 15-21 are moot in view of 

III.	The rejection of Claims 14-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment of the claims.
IV.	The rejection of Claims 14-19 under 35 U.S.C. 102(a)(1) as anticipated by WO 2015/125820, published 08/27/2015, is withdrawn in view of Applicant’s amendment of the claims.
V.	The rejection of Claims 14-21 under 35 U.S.C. 103 as being unpatentable over WO 2015/125820, published 08/27/2015, in view of Thermo Scientific “Crosslinking Reagents Technical Handbook,” 2012, pp. 1-56; and Sandberg et al., WO 01/95857, published 12/20/2001, is withdrawn in view of Applicant’s amendment of the claims.
VI.	The provisional rejection of Claims 14-21 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 2 and 5 of copending Application No. 15/119,441, Pub. No. U.S. 2017/0145063 A1, published 05/25/2017, in view of Thermo Scientific “Crosslinking Reagents Technical Handbook,” 2012, pp. 1-56; and Sandberg et al., WO 01/95857, published 12/20/2001, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that 
form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
This rejection is necessitated by Applicant's amendment.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, Claim 14 recites the broad recitation

    PNG
    media_image1.png
    589
    1065
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    223
    1073
    media_image2.png
    Greyscale
,


and the claim also recites

    PNG
    media_image3.png
    87
    999
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    136
    1066
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    85
    1034
    media_image5.png
    Greyscale
,


which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language (“X represents NH” vs. “X represents NH or an oxygen atom”; “J represents a sulfur atom” vs. “J represents a sulfur atom, S+-O- or SO2”; “L represents NH” vs. “L represents NH, an oxygen atom or methylene”) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Moreover, definition of “G” in Table G2 as to concern the compounds recited in Tables A3 – A10 is unclear because of recitation “E means a bond to E in the general formula (1)” whereas the compounds shown in Tables A3 – A10 do not recite substituent “E” in their structures.

Response to Arguments
Applicant’s arguments with respect to Claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641